Order *1048reversed, without costs of this appeal to either party and motion granted in accordance with the memorandum, without costs. Memorandum: The order appealed from denies a motion for examination before trial in an action involving an extended coverage indorsement on a Are insurance policy. The complaint alleges and the answer denies that the plaintiff promptly notified the defendant of the loss; also that the plaintiff filed with the defendant a verified proof of loss which the defendant rejected. The plaintiff should be permitted to examine upon the issues thus raised by the pleadings. The fact if it is a fact, that the defendant caused an investigation and appraisal of plaintiff's alleged loss to be made, or conducted negotiations concerning plaintiff’s loss is material on the question of notice and therefore a proper subject of examination. The plaintiff should also be permitted to examine as to material facts and circumstances surrounding the occurrence of the incident resulting in plaintiff’s loss but should not be allowed to examine as to the contents of, or have access to defendant’s investigation reports made by the defendant’s agents subsequent to the incident which resulted in the loss. The fact that the plaintiff may already possess knowledge of such matters does not preclude it from such examination. All concur. (Appeal from an order of Monroe Special Term denying plaintiff’s motion for an examination of defendant before trial.)
Present—McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.